DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "710" and "712" have both been used to designate the locking hole in Fig. 16.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are: “complaint”; the Examiner suggests “compliant” for clarity.
 .
The disclosure is objected to because of the following informalities:
The limitation “the display device 206” in [0037] is unclear. The Examiner suggests “the display device 204” for clarity.
The limitation “VESA” in [0038] is unclear. The Examiner suggests “Video Electronics Standards Association (VESA)” for clarity. 
The limitation “locking hole 712” in [0053] is unclear. The Examiner suggests “locking hole 710” for clarity.
 
Appropriate correction is required.

Claim Objections
Claim 8 is objected to because of the following informalities:  The limitation “the information handling system to mount the information handling system to the combination mounting bracket” in line 3-4 is unclear. 
The Examiner suggests “the information handling system bracket to mount the information handling system to the combination mounting bracket” for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-6, 13-14 and 19-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the limitation “wherein the second portion retracts first position within the first portion” is unclear. 
It is unclear whether the second portion retracts first to a position within the first portion or the second portion retracts to a first position within the first portion.
For the purpose of examination, the Examiner will interpret this as “the second portion retracts to a first position within the first portion”.

Regarding claim 6, the limitation “a mounting standard” in line 4 is unclear. 
It is unclear whether reference is being made to the mounting standard of line 2 or to a different mounting standard.
For the purpose of examination, the Examiner will interpret this as reference is being made to the mounting standard of line 2 and suggests “the mounting standard”.


Regarding claim 13, the limitation “wherein the second portion retracts first position within the first portion” is unclear. 
It is unclear whether the second portion retracts first to a position within the first portion or the second portion retracts to a first position within the first portion.
For the purpose of examination, the Examiner will interpret this as “the second portion retracts to a first position within the first portion”.

Regarding claim 14, the limitation “a mounting standard” in lines 3-4 is unclear. 
It is unclear whether reference is being made to the mounting standard of line 2 or to a different mounting standard.
For the purpose of examination, the Examiner will interpret this as reference is being made to the mounting standard of line 2 and suggests “the mounting standard”.

Regarding claim 19, the limitation “wherein the second portion retracts first position within the first portion” is unclear. 
It is unclear whether the second portion retracts first to a position within the first portion or the second portion retracts to a first position within the first portion.
For the purpose of examination, the Examiner will interpret this as “the second portion retracts to a first position within the first portion”.

Regarding claim 20, the limitation “a mounting standard” in line 4 is unclear. 
It is unclear whether reference is being made to the mounting standard of line 2 or to a different mounting standard.
For the purpose of examination, the Examiner will interpret this as reference is being made to the mounting standard of line 2 and suggests “the mounting standard”.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurent US 20200081483.

Regarding claim 1, Laurent US 20200081483 discloses a combination mounting bracket (1611/1620 in Fig. 16) for an information handling system (100 in Fig. 2), the combination mounting bracket (1611/1620) comprising: 
a main bracket (1620 in Fig. 16) configured to be securely mounted on a display device (102 in Fig. 6); and 
an adjustable bracket (1611 in Fig. 16) to fit within the main bracket (1620 as depicted in Fig. 17), 
the adjustable bracket (1611) including: 
a mounting surface (surface of 1611 in Fig. 16) configured to be placed in physical communication with a stand (106 in Fig. 6) for the display device (102); and 
a plurality of standoffs (1622/1624 in Fig. 16) in physical communication with the mounting surface (surface of 1611) and with the main bracket (1620), 
the standoffs (1622/1624) configured to transition between an extended position (as depicted in Fig. 16) and a compressed position (retracted position see [0109]; as depicted in Fig. 20).

Regarding claim 8, Laurent discloses the combination mounting bracket of claim 1, further comprising: 
an information handling system bracket (104 in Fig. 4) in physical communication with the main bracket (1620 through 1611), 
the information handling system (104) to mount the information handling system (100) to the combination mounting bracket (1611/1620).

Regarding claim 9, Laurent US 20200081483 discloses a system comprising: 
an information handling system (100 in Fig. 4); 
a display device (102 in Fig. 6); and 
a combination mounting bracket (1611/1620 in Fig. 16) including: 
a main bracket (1620 in Fig. 16) configured to be securely mounted on the display device (102); 
an information handling system bracket (104 in Fig. 4) in physical communication with the main bracket (1620 through 1611), the information handling system bracket (104) to mount the information handling system (100) to the combination mounting bracket (1611/1620); and 
an adjustable bracket (1611 in Fig. 16) to fit within the main bracket (1620), the adjustable bracket (1611) including: 
a mounting surface (surface of 1611 in Fig. 16) configured to be placed in physical communication with a stand (106 in Fig. 6) for the display device (102); and 
a plurality of standoffs (1622/1624 in Fig. 16) in physical communication with the mounting surface (surface of 1611) and with the main bracket (1620), the standoffs (1622/1624) configured to transition between an extended position (as depicted in Fig. 16) and a compressed position (retracted position see [0109]; as depicted in Fig. 20).

Allowable Subject Matter
Claims 16-18 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 16, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations within the claim, a combination of limitations that “a locking mechanism in physical communication with the mounting surface of the adjustable bracket, 
the locking mechanism including: 
a shaft extending through the mounting surface; and 
a locking pin in physical communication with the main bracket when the standoffs are in the compressed position, 
wherein the locking pin is configured to hold the standoffs in the compressed position based on the physical communication between the locking pin and the main bracket; and 
a plurality of sliding pins in physical communication with the main bracket and with the adjustable bracket, 
wherein each of the sliding pins is inserted through a corresponding channel of the main bracket and is physically connected to the adjustable bracket, 
wherein the sliding pins enable the adjustable bracket to move toward and away from a surface of the main bracket”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 17-18 depending from claim 16 are therefore also allowed.
Claims 19-20 depending from claim 16 would also be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Claims 2-4, 7, 10-12 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  

Regarding claim 2, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “further comprising: 
a locking mechanism in physical communication with the mounting surface of the adjustable bracket, 
the locking mechanism including: 
a shaft to extend through the mounting surface; and 
a locking pin to be in physical communication with the main bracket when the standoffs are in the compressed position, 
wherein the locking pin is configured to hold the standoffs in the compressed position based on the physical communication between the locking pin and the main bracket”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 3-4 depending from claim 2 are therefore also allowed.

Regarding claim 7, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 1, a combination of limitations that “further comprising: a plurality of sliding pins in physical communication with the main bracket and with the adjustable bracket, wherein each of the sliding pins is inserted through a corresponding channel of the main bracket and is physically connected to the adjustable bracket, wherein the sliding pins enable the adjustable bracket to move toward and away from a surface of the main bracket.”.  
None of the reference art of record discloses or renders obvious such a combination.

Regarding claim 10, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 9, a combination of limitations that “further comprising: a locking mechanism in physical communication with the mounting surface of the adjustable bracket, the locking mechanism including: a shaft to extend through the mounting surface; and a locking pin to be in physical communication with the main bracket when the standoffs are in the compressed position, wherein the locking pin is configured to hold the standoffs in the compressed position based on the physical communication between the locking pin and the main bracket”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 11-12 depending from claim 10 are therefore also allowed.

Regarding claim 15, the prior art of record, taken alone or in combination, fails to teach or fairly suggest, in combining with other limitations recited in claim 9, a combination of limitations that “further comprising: a plurality of sliding pins in physical communication with the main bracket and with the adjustable bracket, wherein each of the sliding pins is inserted through a corresponding channel of the main bracket and is physically connected to the adjustable bracket, wherein the sliding pins enable the adjustable bracket to move toward and away from a surface of the main bracket”.  
None of the reference art of record discloses or renders obvious such a combination.
Claims 5-6 and 13-14 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Matsui US 20100219303 Fig. 3; Huang US 10851935 Fig. 1, 3 and 11; Yuan US 20060060728 Fig. 2; Li US 20120250232 Fig. 7; Zhen US 20130044411 Fig. 3 disclose a combination mounting bracket comprising a main bracket and an adjustable bracket;
Dai US 20120131826 Fig. 3 discloses a combination mounting bracket comprising a main bracket and an adjustable bracket with a locking mechanism;
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER L AUGUSTIN whose telephone number is (571)270-7659. The examiner can normally be reached Monday - Friday 8 am - 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 5712721977. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER L AUGUSTIN/Examiner, Art Unit 2841                                                                                                                                                                                                        

/JAMES WU/Primary Examiner, Art Unit 2841